             Case 2:18-cv-00537-JLR Document 295 Filed 12/04/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JOHNNY B. DELASHAW, JR.,                     CASE NO. C18-0537JLR

11                               Plaintiff,              ORDER DENYING DEFENDANT
                   v.                                    CHARLES COBBS’S MOTION
12                                                       FOR RECONSIDERATION
            SEATTLE TIMES COMPANY, et
13
            al.,
14
                                 Defendants.
15
            Before the court is Defendant Charles Cobbs’s motion for reconsideration of the
16
     court’s November 18, 2020, order granting in part and denying in part Dr. Cobbs’s
17
     motion for summary judgment. (See MFR (Dkt. # 293); see also 11/18/20 Order (Dkt.
18
     # 285 (sealed)).) Motions for reconsideration are disfavored, and the court ordinarily will
19
     deny such motions unless the moving party shows (a) manifest error in the prior ruling, or
20
     (b) new facts or legal authority which could not have been brought to the attention of the
21
     court earlier through reasonable diligence. Local Rules W.D. Wash. LCR 7(h)(1).
22


     ORDER - 1
             Case 2:18-cv-00537-JLR Document 295 Filed 12/04/20 Page 2 of 3




 1          The court has carefully reviewed Dr. Cobbs’s motion. Dr. Cobbs presents no new

 2   facts or legal authority that could not have been brought to the court’s attention earlier

 3   with reasonable diligence. (See generally MFR.) Instead, Dr. Cobbs presents three

 4   arguments for reconsideration, each without merit.

 5          First, Dr. Cobbs contends that the court did not address the argument that Plaintiff

 6   Johnny Delashaw, Jr., “has not identified evidence the allegedly defamatory statements

 7   caused damages.” (Id. at 1.) This is incorrect. (See 11/18/20 Order at 24-25 (“When

 8   viewed in the light most favorable to Dr. Delashaw, there is genuine issue of a material

 9   fact when it comes to whether or not these statements caused damage to Dr. Delashaw’s

10   income and reputation.”).)

11          Second, Dr. Cobbs argues that there is an internal inconsistency in the court’s

12   analysis of damages between its rulings on Defendant Seattle Times Company’s (“Seattle

13   Times”) motion for summary judgment and Dr. Cobbs’s motion. (MFR at 2 (identifying

14   this alleged inconsistency as “manifest error”).) But Dr. Cobbs ignores that the court’s

15   analysis regarding damages from the relevant articles was restricted to the Financial

16   Incentive Statements contained in the articles. (See 11/18/20 Order at 15-19). Dr. Cobbs

17   presented no arguments suggesting an overlap between the Financial Incentive

18   Statements and statements in Dr. Cobbs’ November 2016 Letter. (See generally Cobbs

19   2d MSJ (Dkt. # 188); MFR.) Thus, there is no inconsistency and no manifest error.

20          Third, Dr. Cobbs contends that the court did not analyze the actual statements in

21   the letter. (MFR at 3.) Not so. While the court referred to Dr. Delashaw’s

22


     ORDER - 2
               Case 2:18-cv-00537-JLR Document 295 Filed 12/04/20 Page 3 of 3




 1   characterizations of the categories of allegedly defamatory statements, its analysis was

 2   based on the actual statements in the letter. (See 11/18/20 Order at 20-25.)

 3          Dr. Cobbs makes neither of the required Local Rule LCR 7(h)(1) showings. (See

 4   generally MFR.) The court thus DENIES Dr. Cobbs’s motion for reconsideration (Dkt.

 5   # 293).

 6          Dated this 4th day of December, 2020.

 7

 8                                                       A
                                                      JAMES L. ROBART
 9
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
